UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4775


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

FREDDIE LINDSEY BADGER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. John T. Copenhaver, Jr., District Judge. (2:06-cr-00173-1)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Thompson Price, TOM PRICE LAW, Charleston, West Virginia, for Appellant.
Timothy Doyle Boggess, OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Freddie Lindsey Badger appeals the district court’s judgment revoking his

supervised release and imposing a sentence of 18 months of imprisonment. Appellate

counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), concluding

that there are no meritorious issues for appeal, but questioning the reasonableness of

Badger’s sentence. We affirm.

       A court may revoke supervised release if it “finds by a preponderance of the

evidence that the defendant violated a condition of supervised release.”         18 U.S.C.

§ 3583(e)(3) (2012).    We review a district court’s revocation decision for abuse of

discretion. United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015). Because Badger

admitted the violations of which the district court found him guilty, we conclude that the

court’s revocation decision was not an abuse of discretion.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We “will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” Id. (internal quotation marks omitted). “When reviewing whether a

revocation sentence is plainly unreasonable, we must first determine whether it is

unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010). A

revocation sentence is procedurally reasonable if the district court adequately explains the

sentence after considering the policy statements in Chapter Seven of the Sentencing

Guidelines and the applicable 18 U.S.C. § 3553(a) (2012) factors.           See 18 U.S.C.

§ 3583(e); Thompson, 595 F.3d at 546-47. We presume that a sentence imposed within the

                                             2
Guidelines range is substantively reasonable. United States v. Louthian, 756 F.3d 295, 306

(4th Cir. 2014).

       The district court’s explanation of Badger’s sentence, in pointing out Badger’s

repeated noncompliance with the terms of his supervised release, easily satisfies this

standard. Furthermore, Badger’s sentence of 18 months of imprisonment is below the

Guidelines range and is therefore substantively reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the judgment of the district

court. This court requires that counsel inform Badger, in writing, of the right to petition

the Supreme Court of the United States for further review. If Badger requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Badger.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             3